DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-14, 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al., GGB 2508202.
	Regarding claims 1 and 16, John et al., hereinafter John discloses a Differential Testing Device And Method with features of the claimed invention including a torque shaft (see page 4, first paragraph); a torque sleeve (any element 27a, 27b); first (or upper, element 28b), and second (or lower, element 28a) torque arms, (see also, for example, page 3, paragraph 30); and a force sensor ( a load cell, see paragraph 25, page 11).  John shows similar structures as of the claimed invention, wherein the torque shaft is disposed in the torque sleeve; wherein the upper torque arm is coupled to the torque sleeve; wherein the lower torque arm is coupled to the torque shaft; and wherein the force sensor is coupled to and disposed between the upper torque arm and the lower torque arm (see figure 1).  
	Regarding claim 2, the force sensor (such as element 55) is coupled to a distal end of the upper torque arm and a distal end of the lower torque arm.  
	Regarding claims 3, 17, the torque is being measured directly and independent of other materials.  
	Regarding claim 4, the torque shaft is configured to rotate relative to the torque sleeve.  
	Regarding 12, there is a bearing, a bushing, or a combination thereof disposed inside the torque sleeve between the torque shaft and the torque sleeve.  
	Regarding claim 13, the force sensor  (element 55), one of load pin sensor, a tension link sensor, a force transducer, an S-type force sensor, or a combination thereof.  
	Regarding claim 14, the force sensor is coupled between the first arm and the second torque arm.  

Claims 18-20, --for the provision of a method of applying a torque, via a pipe handler, to a shaft of a measuring tool, urging the shaft to rotate relative to a torque sleeve of the measuring tool, in combination with other limitation of claim 18 and dependent ones--,  are allowed over the prior art of the record.

Claims 5-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, December 06, 2022